                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CR-251-MOC-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                    Plaintiff,                        )
                                                      )
     v.                                               )      ORDER
                                                      )
 MARCUS ANTONIO DURHAM                                )
                                                      )
                    Defendant.                        )
                                                      )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Seal” (Document

No. 53) filed September 9, 2020. In accordance with the Local Rules, the Court has considered

the Motion to Seal, the public’s interest in access to the affected materials, and alternatives to

sealing. The Court determines that no less restrictive means other than sealing is sufficient

inasmuch as the Medical Records contain sensitive and private information that is inappropriate

for public access. Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Seal” (Document No. 53)

is GRANTED, and the “United States’ Response Opposing Motion For Home Confinement Or

Compassionate Release” (Document No. 51) and Defendant’s Medical Records (Document No.

52) are sealed until further Order of this Court.



                                        Signed: September 11, 2020




      Case 3:18-cr-00251-MOC-DCK Document 54 Filed 09/11/20 Page 1 of 1
